EXHIBIT 10.2

 

DIEDRICH COFFEE, INC.

28 Executive Park, Suite 200

Irvine, CA 92614

 

December 14, 2005

 

Stephen V. Coffey

Coffey Management Company

[Address]

 

Re: Engagement of Coffey Management Company

 

Dear Steve:

 

This letter agreement (the “Agreement”) sets forth the services to be provided
by Coffey Management Company (“CMC”) and Stephen V. Coffey (“Coffey”) to
Diedrich Coffee, Inc. (the “Company”) and the terms and conditions under which
such services shall be performed (the “Engagement”).

 

1. Engagement. Subject to the terms set forth herein, the Company hereby engages
CMC and retains Coffey to serve as the Chief Executive Officer of the Company
and Coffey hereby accepts the position of Chief Executive Officer effective as
of December 14, 2005 (the “Effective Date”).

 

2. Duties. Coffey will perform such duties customarily performed by the Chief
Executive Officer and such other duties as reasonably requested by the Chairman
or the Board of Directors of the Company (the “Board”). These duties will
include, but not be limited to, signing SEC filings and certifications required
by the Sarbanes-Oxley Act. It is understood that Coffey has other CMC client
responsibilities but that he does not anticipate any significant time conflicts,
will not accept any significant new engagements and will devote the time and
attention necessary to fulfill these duties to the Company.

 

3. Term. The term of CMC’s and Coffey’s Engagement hereunder shall commence on
the Effective Date and shall continue on a month to month basis until terminated
by either party upon ten days prior written notice to the other party. In the
event of termination prior to the end of a calendar month, the Company shall pay
CMC the pro rata fees for the portion of the month that the Engagement was
effective.

 

4. Compensation. The Company shall make payment to CMC, in arrears, on the last
day of each month of $60,000. For the month of December 2005, on December 31,
the Company will pay to CMC an amount equal to the product of the number of days
elapsed from the Effective Date to the end of the month multiplied by $1,935.48.

 

5. Bonus.

 

(a) At the completion of the Engagement, CMC will receive a bonus amount that
will be paid 60% in common stock of the Company and 40% in cash. The bonus
amount will be 5%



--------------------------------------------------------------------------------

of the appreciation of the Company’s Market Capitalization (as defined below)
during the term of the engagement.

 

(b) “Market Capitalization” at any given time shall be calculated by multiplying
the average of a 10-trading day closing price by the number of outstanding
shares of capital stock on the 10th trading day. To determine the appreciation
during the Engagement, the Market Capitalization calculated using the 10-trading
day period ending on the Effective Date will be subtracted from the Market
Capitalization calculated using the 10-trading day period ending on the date of
termination of the Engagement (the “Termination Market Capitalization”).

 

(c) Should an acquisition in one or a series of related transactions of 50% or
more of the voting securities of the Company, directly or indirectly, by any
person, other than the Company or any affiliate of the Company, occur within 12
months of the termination date of the Engagement, and the per share
consideration paid multiplied by the then outstanding shares of capital stock
(the “Disposition Value”) is greater than the Termination Market Capitalization,
CMC shall receive an additional bonus equal to 5% of the difference obtained by
subtracting the Termination Market Capitalization from the Disposition Value;
provided, however, that the additional bonus shall not be paid if the Engagement
is terminated by either party prior to 6 months from the Effective Date.

 

6. Expense Reimbursement. CMC will be entitled to reimbursement for reasonable
out-of-pocket expenses including, but not limited to, reproduction, typing,
computer usage, legal counsel (including legal counsel retained to negotiate and
draft this Agreement) and other similar direct expenses and any and all taxes
(other than state, local and federal income taxes) on any of the foregoing,
provided, however, that such out-of-pocket expenses shall not exceed $1,000 per
month without Board approval. Expenses for ordinary course travel on Company
business will not be subject to the $1,000 monthly limitation. CMC will be
reimbursed within 30 days of submission of reasonable documentation for such
expenses. In no event, will CMC be reimbursed later than 2-1/2 months following
the close of the calendar year in which such expenses were incurred.

 

7. Severance Payment. If the Engagement is terminated by the Company within the
first six months after the Effective Date, CMC will receive a severance payment
equal to $60,000. If the Engagement is terminated by either party more than six
months after the Effective Date or the Engagement is terminated by CMC or Coffey
at any time (whether before or after the six month period after the Effective
Date), CMC and Coffey shall not be eligible to receive any severance payment.

 

8. Deferred Compensation. Any nonqualified deferred compensation (within the
meaning of Section 409A of the Internal Revenue Code) payable under this
Agreement on account of the completion or termination of the Engagement shall be
delayed to the minimum extent and in the minimum amount necessary so as to
comply with Section 409A and the regulations thereunder; provided, however, that
the bonus set forth in Section 5 shall be paid immediately if there is a change
of control within the meaning of Section 409A of the Internal Revenue Code
regardless of whether there is a termination.

 

9. Benefits and Taxes. Neither CMC nor Coffey shall be entitled to any benefits
paid by the Company to its employees. CMC and Coffey shall be solely responsible
for any tax consequences applicable to CMC or Coffey by reason of this Agreement
and the services



--------------------------------------------------------------------------------

performed hereunder. The Company shall not be responsible for the payment of any
federal, state or local taxes or contributions imposed under any employment
insurance, social security, income tax or other tax law or regulation with
respect to CMC’s and Coffey’s performance of management services hereunder. CMC
and Coffey, jointly and severally, agree to indemnify and hold the Company
harmless for any taxes, interest or penalties imposed upon the Company arising
from or in connection with the Engagement.

 

10. Confidential Information, Rights and Duties.

 

(a) CMC and Coffey specifically agree that they shall not at any time, either
during or subsequent to the term of the Engagement, in any fashion, form or
manner, either directly or indirectly, unless expressly consented to in writing
by the Company, use, divulge, disclose or communicate to any person or entity
any confidential information of any kind, nature or description concerning any
matters affecting or relating to the business of the Company, including, but not
limited to: the Company’s sales and marketing methods, programs and related
data, or other written records used in the Company’s business; the Company’s
computer processes, programs and codes; the names, addresses, buying habits or
practices of any of its clients or customers; compensation paid to other
employees and independent contractors and other terms of any employment or
contractual relationships; or any other confidential information of, about or
concerning the business of the Company, its manner of operations, or other data
of any kind, nature or description. The parties to this Agreement hereby
stipulate that, as between them, the above information and items are important,
material and confidential trade secrets that affect the successful conduct of
the Company’s business and its good will, and that any breach of any term of
this section is a material breach of this Agreement. All equipment, notebooks,
documents, memoranda, reports, files, samples, books, correspondence, lists or
other written and graphic records, and the like, including tangible or
intangible computer programs, records and data, affecting or relating to the
business of the Company, which CMC or Coffey might prepare, use, construct,
observe, posses or control, shall be and shall remain the Company’s sole
property.

 

(b) For purposes of this Agreement, the term “confidential information” shall
not include any information that: (i) has been made public by the Company (other
than by acts of CMC or Coffey in violation of this Agreement or other obligation
of confidentiality); (ii) CMC or Coffey are legally compelled to disclose;
provided that CMC or Coffey notifies the Company of such proposed disclosure in
as far in advance of its disclosure as is practicable and uses their best
efforts to obtain assurances that confidential treatment will be accorded to
such information; or (iii) is otherwise publicly available other than through
disclosure by a party in breach of a confidentiality obligation with respect
thereto.

 

(c) Any wrongful interference with the Company’s business, property,
confidential information, trade secrets, clients, customers, employees or
independent contractors by the CMC or Coffey or any of their agents after the
term of the Engagement shall be treated and acknowledged by the parties as a
material breach of this Agreement.

 

(d) CMC’s and Coffey’s duties under this Section 10 shall survive termination of
the Engagement. CMC and Coffey acknowledge that a remedy at law for any breach
or threatened breach by CMC or Coffey of the provisions of this Section 10 would
be inadequate, and CMC and Coffey each therefore agree that the Company shall be
entitled to injunctive relief in case of any such breach or threatened breach.



--------------------------------------------------------------------------------

11. Indemnification and D&O Insurance. The Company will enter into an
indemnification agreement with Coffey in the form entered into with each of the
Company’s officers and directors. Such indemnification Agreement shall be
effective upon the Effective Date. The Company will furnish CMC with a copy of
it’s current D&O liability policy and will agree to consult with CMC or Coffey
if the Company intends to decrease the coverage currently provided.

 

12. General Provisions.

 

(a) Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery or duly sent by certified
mail, postage prepaid; by an overnight delivery service, charges prepaid; or by
confirmed telecopy, to the Company at its primary office location and to CMC or
Coffey at the following address: Coffey Management Company, c/o Bryan Cave, LLP,
2020 Main Street, Suite 600, Irvine, CA 92614, Attention: Steven H. Sunshine.

 

(b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein or therein

 

(c) Waiver. If either party should waive any breach of any provision of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

 

(d) Complete Agreement. This Agreement and the indemnification agreement to be
effective upon the Effective Date constitute the entire agreement between
CMC/Coffey and the Company and it is the complete, final, and exclusive
embodiment of their agreement and supersedes any prior agreement written or
otherwise between CMC/Coffey and the Company with regard to this subject matter.
It is entered into without reliance on any promise or representation other than
those expressly contained herein or therein, and it cannot be modified or
amended except in a writing signed by Coffey and the Chairman of the Board.

 

(e) Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same agreement or plan.

 

(f) Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof or thereof nor to
affect the meaning thereof.

 

(g) Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by CMC/Coffey and the Company and their respective
successors, assigns, heirs, executors and administrators, except that CMC and
Coffey may not assign any of their duties hereunder and may not assign any of
their rights hereunder without the written consent of the Company.



--------------------------------------------------------------------------------

(h) Attorney Fees. If either party hereto brings any action to enforce his or
its rights hereunder, the prevailing party in any such action shall be entitled
to recover his or its reasonable attorneys’ fees and costs incurred in
connection with such action. In no event, will a party entitled to reimbursement
be reimbursed later than 2-1/2 months following the close of the calendar year
in which in such action is finally resolved.

 

(i) Arbitration. To provide a mechanism for rapid and economical dispute
resolution, CMC, Coffey and the Company agree that any and all disputes, claims,
or causes of action, in law or equity, arising from or relating to this
Agreement or its respective enforcement, performance, breach, or interpretation,
will be resolved, to the fullest extent permitted by law, by final, binding, and
confidential arbitration before a single arbitrator held in Irvine, California
and conducted by Judicial Arbitration & Mediation Services/Endispute (“JAMS”),
under its then-existing Rules and Procedures. The parties shall be entitled to
conduct adequate discovery, and they may obtain all remedies available to the
parties as if the matter had been tried in court. The arbitrator shall issue a
written decision which specifies the findings of fact and conclusions of law on
which the arbitrator’s decision is based. Judgment upon the award rendered by
the arbitrator may be entered by any court having jurisdiction thereof. Unless
otherwise required by law, the arbitrator will award reasonable expenses
(including reimbursement of the assigned arbitration costs) to the prevailing
party. Nothing in this Section 12(i) or in this Agreement is intended to prevent
CMC, Coffey or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration.

 

(j) Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California as applied to contracts made and to be performed entirely within
California, excluding the rules on conflicts of law.

 

If you are in agreement with the terms set forth herein, please sign and return
a copy of this Agreement to me.

 

Sincerely, /s/ Paul C. Heeschen

Paul C. Heeschen

Chairman

 

Accepted and Agreed to:         Coffey Management Company       Stephen V.
Coffey /s/ Stephen V. Coffey       /s/ Stephen V. Coffey

Stephen V. Coffey

President

      Stephen V. Coffey, as an individual